UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6520


AARON M. BURNS,

                   Plaintiff - Appellant,

             v.

DAVID SIMMONS, Superintendent; CAPTAIN COWAN, Chief of Security,
HRRJ; SERGEANT EPPERSON, Unit Manager, HU 1; SERGEANT MOORE, Unit
Manager, HU 1; SERGEANT MURPHY, Unit Manager, HU 1; SERGEANT
JONES, Unit Manager, HU 1; SERGEANT PHILLIPS, Unit Manager, HU 1; JOHN
OR JANE DOE, Medical Director,

                   Defendants – Appellees,

             and

JIM O'SULLIVAN, Sheriff; JOHN DOE, Superintendent; SERGEANT ELLIS,
Internal Affairs, HRRJ; LIEUTENANT WHITEHEAD, Watch Commander; JOHN
DOES I-X, Pod Officers (HU 1/2); JOHN/JANE DOES I-X, Pod Officers 3/1;
JOHN/JANE DOES I-X, Pod Officers HU 1/4; JOHN/JANE DOES I-X, Pod
Officers 1/3; DOE, Mailroom; JANE DOE, Intake Property Officer;
CORRECTIONAL OFFICER MARTIN, Chesapeake Correctional Center (CCC);
CORRECTIONAL OFFICER PARRISH, Chesapeake Correctional Center (CCC);
WARDEN MANIS, Warden, Nottoway Correctional Center,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:16-cv-01246-LO-TCB)


Submitted: August 17, 2017                                 Decided: August 22, 2017
Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron M. Burns, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Aaron M. Burns seeks to appeal from the district court’s order denying

reconsideration of the dismissal without prejudice of his claims against Defendants at

Chesapeake Correctional Center, Nottoway Correctional Center, and Western Tidewater

Regional Jail based on improper joinder of claims, and dismissing two of the four claims

he asserted against Defendants at Hampton Roads Regional Jail in his 42 U.S.C. § 1983

(2012) complaint. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Burns seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                            3